UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6450



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TROY ROLLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:97-cr-00608-HMH)


Submitted: June 15, 2006                       Decided: June 21, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Rolle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Troy Rolle appeals the district court’s order denying his

motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2000).   Amendment 506 of the United States Sentencing Guidelines,

upon which Rolle’s motion relies, has been superseded by Amendment

567 in response to the Supreme Court's decision in United States v.

LaBonte, 520 U.S. 751 (1997).      See U.S. Sentencing Guidelines

Manual App. C amends. 506, 567 (1997).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -